DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 26 October 2021, with respect to 112 and 103 rejections have been fully considered and are persuasive in view of the amendment.  The 103 rejections of 27 April 2021 has been withdrawn. 
Reasons for Allowance
Claims 1-5, 7-15, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Gonzalez (US 2016/0007879) discloses securing a VIPS device to the patient’s head, measuring intracranial bioimpedance ([0027]) by measuring a phase shift ([0029]).
Ben-Air (US 2013/0274615) teaches processing bioimpedance from brain tissue for physiological parameters for cerebral conditions ([0046]), changes in pressure, flow, and blood volume ([0063]), indicating changes in autoregulation mechanism ([0066]).
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “identifying a difference between the first and second phase shift corresponding to an asymmetry between the right and left half of the patient’s head” in combination with the rest of the limitations of independent claim(s) 1.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective 
Therefore, claim(s) 1-5, 7-15, and 22 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/PATRICIA J PARK/Primary Examiner, Art Unit 3793